Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-9 in the reply filed on February 7, 2022, is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to because of the following informalities:
Fig. 3 includes grayscale drawings that are difficult to decipher in print form. Examiner suggests using black and white line drawings to clarify.
Fig. 4 includes a graph with a plurality of plots, but there is no legend to indicate which plot is which.
Figures 5A-6D each include a graph with two plots, but it is unclear which plot is which based upon the legends provided.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shohat et al. (2009/0318841) in view of Starkebaum et al. (7,957,807).
Regarding claim 1, Shohat discloses a gastrointestinal treatment system (Figs. 1-3) including a gastrointestinal capsule (gastrointestinal capsule 10, Fig. 1) for vibrating  in a gastrointestinal tract of a subject (vibrating the gastrointestinal walls, see the first sentence of [0007]) following ingestion of said gastrointestinal capsule (ingested by the user, see the first two sentences of [0007]; see also the first sentence of [0009]), said gastrointestinal capsule (10) comprising: (a) a housing (shell segments 16, 20, Fig. 1) having a longitudinal axis (axis along the direction of shaft 12, Fig. 1); (b) a vibrating agitator (spring 14, shaft 12, solenoid 18, Fig. 1; see lines 1-15 of [0011]) adapted such that, in a first vibrating mode of operation (when an electrical current is intermittently and repeatedly applied on both terminals of solenoid 18 by an electric battery, see lines 7-18 of [0011]), said housing (16, 20, Fig. 1) exerts vibrations on an environment surrounding said capsule (see lines 1-18 of [0011], the vibrations of the movement of housing 16, 20, create vibrations that are applied on the walls of the GI tract, surrounding the capsule); (c) a power supply disposed within said housing (“electric battery housed in the GIC” see line 10 of [0011]) and adapted to power said vibrating agitator (see lines 7-18 of [0011]); and (d) a controller (“electric circuitry embedded in the GIC provides for synchronizing the activation of a GIC … as well as for time profiling its agitation” see lines 20-28 of [0009]) adapted to activate the vibrating agitator (see liens 20-28 of [0009]). Additionally, Shohat states that an activation input may be provided such as a remote radio frequency signal (see the penultimate sentence of [0008]).

Starkebaum teaches a related internal device (stimulator 12, Fig. 1) for stimulating the gastrointestinal system (Fig. 1; see col. 11, lines 14-36) to manage obesity by decreasing appetite (see col. 12, lines 15-26). The device includes a controller (processor 30, Fig. 2) configured to receive an activation input (control signal(s) sent from patient programmer 14, via wireless telemetry interface(s) 34, 50, see Figs. 2-3; see col. 11, lines 40-43). In response to the activation input (control signals from patient programmer 14), the controller is adapted to activate a therapeutic stimulation at at least two predetermined times of day (“patient programmer 14 may be configured to permit therapy delivery during time periods corresponding to ordinary breakfast, lunch and dinner times” see col. 18, lines 59-67; see also col. 19, lines 18-24; col. 19, line 32; and col. 34, lines 42-50. The programmer 14 provides activation input by requesting to start stimulation therapy, and the controller is adapted to activate the therapeutic stimulation at at least two predetermined times of day, such as breakfast, lunch, or dinner times based upon a therapy schedule. See for example the three stimulation patterns 60 that are provided at at least two predetermined times of day S, Fig. 5C). This controller allows gastrointestinal stimulation to be more precisely provided at predetermined meal times, when it is most important to decrease appetite to help manage obesity (col. 12, lines 15-26). One of ordinary skill in the art would recognize that the anti-desensitization features would prevent a user from being overstimulated by the gastrointestinal stimulation therapy and this would provide expected benefits such 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Shohat to be configured to activate the vibratory gastrointestinal therapy at at least two predetermined times of day in response to an activation input as taught by Starkebaum because this will more precisely provide the vibratory stimulatory therapy when it is most needed, at predetermined and customizable meal times. This provides an advantage of limiting the amount of time that the user will be feeling nausea (see col. 9, lines 32-34 of Starkebaum and see the third to last sentence of [0015] of Shohat) and preventing the user from being overstimulated. Furthermore, less battery power will be needed in the capsule because its power will be conserved (see col. 5, lines 14-17 of Starkebaum).
Regarding claim 2, the modified Shohat/Starkebaum device discloses wherein said at least two predetermined times of day are selected according to a circadian cycle of the subject (the at least two predetermined times of day are based upon meals that generally repeat at the same time each day in a 24-hour cycle. See Fig. 5C, col. 18, lines 59-67; see also col. 19, line 32; and col. 34, lines 42-50 of Starkebaum. This 24-hour cycle is a circadian cycle).  

Regarding claim 4, the modified Shohat/Starkebaum device discloses wherein the lunchtime is a default lunchtime (“ordinary … lunch” times, see Fig. 5C, see col. 18, lines 59-67, and col. 19, line 32 of Starkebaum).  
Regarding claim 5, the modified Shohat/Starkebaum device discloses wherein the lunchtime is a subject-specific lunchtime or a region-specific lunchtime (the lunchtime disclosed by Starkebaum will at least be a “region-specific” lunchtime because it is an “ordinary” lunch time and it occurs at approximately mid-day, see the second time period S, Fig. 5C, and see col. 18, lines 59-67 of Starkebaum. Additionally, the lunchtime is subject-specific because the therapy application will be related to when the actual subject eats a meal, see col. 35, lines 60-65 of Starkebaum. Furthermore, the times may even be customized for particular patients to match their different meal times, see col. 6, line 62 through col. 7, line 2. This will be a subject-specific lunchtime or a region-specific lunchtime for at least some individuals and/or regions).  
Regarding claim 6, the modified Shohat/Starkebaum device discloses wherein one of said at least two predetermined times of day is a suppertime (dinner, see the third time period S, Fig. 5C, and see col. 18, lines 59-67 of Starkebaum).  
Regarding claim 7, the modified Shohat/Starkebaum device discloses wherein the suppertime is a default suppertime (“ordinary … dinner” time, see Fig. 5C, see col. 18, lines 59-67, and col. 19, line 32 of Starkebaum).  

Regarding claim 9, discloses wherein the suppertime is a region-specific suppertime (the dinner time disclosed by Starkebaum will be a “region-specific” dinner time because it is an “ordinary” dinner time and it occurs at approximately the last third of the day, see the third time period S, Fig. 5C, and see col. 18, lines 59-67 of Starkebaum. This will be a region-specific lunchtime for at least some regions. Furthermore, the times may even be customized for particular patients to match their different meal times, see col. 6, line 62 through col. 7, line 2. A patient’s meal time may vary by region).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ilan (2018/0185238) discloses a related vibratory gastrointestinal stimulation device that is in capsule form and may be remotely controlled. Duan et al. (2017/0296428 and 2017/0296425) discloses a related vibratory capsule for the gastrointestinal system. Trovato et al. (2009/0306633 and 2008/0269664) discloses a related gastrointestinal capsule for delivering medicine at predetermined, programmable times. Belsky et al. (2008/0188837) discloses a related gastrointestinal capsule that applies dosages according to the circadian rhythm. Amirana (2007/0238940) discloses .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785